UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1786


ROBERT D. THOMPSON,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:15-cv-02181-RDB)


Submitted:   November 17, 2016            Decided:   November 21, 2016


Before GREGORY, Chief Judge, and MOTZ and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert D. Thompson, Appellant Pro Se.   Sarah A. Marquardt,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Robert D. Thompson appeals the district court’s order denying

relief on his complaint filed pursuant to the Federal Tort Claims

Act, 28 U.S.C. §§ 1346(b)(1), 2671–2680 (2012).           We have reviewed

the record and find no reversible error.          Accordingly, we affirm

for the reasons stated by the district court.         Thompson v. United

States, No. 1:15-cv-02181-RDB (D. Md. May 10, 2016).             We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                      2